      Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 1 of 23




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT

GARRETT SITTS, et al.,


                  PLAINTIFFS,          Civil Action No. 2:16-cv-00287-cr

       v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                  DEFENDANTS.




                             EXHIBIT A
                                 Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 2 of 23
                                                 PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit     Beg Bates           End Bates       Date                               Title/Description                            Objection
   No.
   500      DFA 01‐0083000     DFA 01‐0083054   10/01/1999   DMS Limited Liability Company Operating Agreement
   501      DFA 01‐0211457     DFA 01‐0211478   6/10/2003    DMS Report, Dairylea / DFA Joint Board Meeting
   502      DFA 01‐0211959     DFA 01‐0211959    5/24/2003   Email from G. Wickham to P. Panko & Other(s)
   503      DFA 01‐0343058     DFA 01‐0343062   10/08/2003   Letter from G. Wickham to P. Panko with attachment(s)
   504      DFA 01‐0758497     DFA 01‐0758508   3/01/1998    Milk Supply Agreement between DFA and Tuscan/Lehigh
                                                             Dairies, L.P.
    505     DFA 01‐0760073     DFA 01‐0760074   7/27/2000    DMS and Schenevus‐Elk Creek Producers Cooperative of
                                                             Schenevus Milk Supply Agreement
    506     DFA 01‐0824036     DFA 01‐0824052   3/20/2000    Memo to the Dairylea and DFA (Northeast) Boards of                Objection ‐ Hearsay
                                                             Directors from R. Smith re Update
    507     DFA 01‐0826008     DFA 01‐0826019   12/17/1998   Milk Supply Agreement between DFA and Suiza GTL, LLC
    508     DFA 01‐0892113     DFA 01‐0892113   9/01/1998    Garelick Farms and Schenevus‐Elk Creek Producers
                                                             Cooperative of Schenevus Contract Agreement
    509     DFA 01‐0898308     DFA 01‐0898321   9/01/2001    Milk Supply Agreement between Dairylea and HP Hood
                                                             Inc.
    510     DFA 01‐0999020     DFA 01‐0999020   9/01/1999    Garelick Farms and Schenevus‐Elk Creek Producers
                                                             Cooperative of Schenevus Contract Agreement
    511     DFA 01‐0999966     DFA 01‐0999966   10/08/2002   Letter from B. Keating to Crowley Concord Producers
    512     DFA 01‐1057994     DFA 01‐1058023   00/00/2003   Dean Foods and Dairy Marketing Services Administrative
                                                             Support Project presentation
    513     DFA 01‐1060410     DFA 01‐1060418   00/00/2006   DFA Resolutions Committee Policy Handbook
    514     DFA 01‐1060506     DFA 01‐1060577    2/12/2007   DFA 2007 Proposed Resolutions
    515     DFA 01‐1067974     DFA 01‐1068083   02/00/2007   DFA Employee Meeting presentation
    516     DFA 01‐1095415     DFA 01‐1095421    5/15/2002   Cooperative Association Membership and Marketing
                                                             Agreement between DFA and Dairylea
                                                             Second Amendment to Restated Limited Liability Operating
    517     DFA 01‐1095436     DFA 01‐1095510   1/01/2003    Agreement of DMS between DFA, Dairylea and
                                                             St. Albans Cooperative Creamery, Inc.
    518     DFA 01‐1097070   DFA 01‐1097123     2/20/1998    Milk Supply Agreement between DFA and Suiza Food
                                                             Corporation
    519     DFA 01‐1172334   DFA 01‐1172386     10/04/2007   DFA & Dairylea Relationship presentation
                                                             Email from R. Smith to G. Wickham & Other(s) re Presentation to
    520     DFA 01‐1182674   DFA 01‐1182712     12/07/2004
                                                             Executive Committee with attachment(s)
    521     DFA 01‐1299520   DFA 01‐1299527     3/25/2007    Industry News Articles                                            Objection ‐ Hearsay
    522     DFA 03‐0002731   DFA 03‐0002739     9/02/2014    Email from M. Bigtree to L. Graves & Other(s)                     Objection ‐ Hearsay, Relevance
    523     DFA 03‐0003269   DFA 03‐0003342     3/14/2017    Email from J. Huson to B. Keating & Other(s) re Northeast
                                                             Update presentation with attachment(s)
    524     DFA 03‐0003782   DFA 03‐0003794     5/23/2016    DFA Sales and Marketing Update presentation
    525     DFA 03‐0004023   DFA 03‐0004024     12/16/2014   DFA Northeast Area Council Meeting Minutes
    526     DFA 03‐0004035   DFA 03‐0004036     11/10/2016   DFA Northeast Area Council Meeting Minutes
    527     DFA 03‐0004067   DFA 03‐0004068     3/14/2017    DFA Northeast Area Council Meeting Minutes
    528     DFA 03‐0004144   DFA 03‐0004146     7/08/2015    DFA Northeast Area Council Meeting Minutes
    529     DFA 03‐0004164   DFA 03‐0004165     1/23/2015    DFA Northeast Area Council Meeting Minutes
    530     DFA 03‐0005430   DFA 03‐0005430     9/19/2014    DFA Northeast Area Council Meeting Minutes
    531     DFA 03‐0007839   DFA 03‐0007840     4/01/2014    Letter from T. Virgil to D. Risser re Milk Marketing and
                                                             Membership Agreement
                                                             Email from Northeast Area Communications re November
    532     DFA 03‐0010843   DFA 03‐0010847     11/00/2014
                                                             Northeast Area Newsletter with attachment(s)




6/29/2020                                                                                                                                                       1 of 22
                                 Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 3 of 23
                                                 PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit     Beg Bates           End Bates       Date                               Title/Description                             Objection
   No.
                                                             Email from Northeast Area Communications re Northeast Area
    533     DFA 03‐0010953   DFA 03‐0010957     9/24/2014
                                                             News ‐ September 2014 with attachment(s)
    534     DFA 03‐0017019   DFA 03‐0017022     9/27/2012    Email from E. Gallagher to R. Smith with attachment(s)             Objection ‐ Hearsay, Relevance
    535     DFA 03‐0017026   DFA 03‐0017026     10/13/2012   Email from E. Gallagher to R. Smith & Other(s)                     Objection ‐ Hearsay, Relevance
    536     DFA 03‐0029810   DFA 03‐0029826     1/22/2015    Email from L. Webber to S. Mathur & Other(s) re LW PPT
                                                             Board Jan 2015 rev3.pptx with attachment(s)
    537     DFA 03‐0064971   DFA 03‐00645023    12/11/2015   Email from K. Piper to G. Wickham re Cornell Coop Class
                                                             with attachment(s)
    538     DFA 03‐0066303     DFA 03‐0066312   1/30/2017    DFA's Commercial Investments March 2017 presentation
    539     DFA 03‐0070336     DFA 03‐0070336   5/10/2012    Email from L. Graves to R. Smith & Other(s) re Northeast
                                                             Balancing with attachment(s)
    540     DFA 03‐0070337     DFA 03‐0070338   4/30/2012    Letter from G. Wickham & B. Keating to Dairylea and DFA
                                                             Member
    541     DFA 03‐0070339     DFA 03‐0070352    5/18/2012   Balancing Costs Board Conference Call presentation
    542     DFA 03‐0070353     DFA 03‐0070354   05/00/2012   Dairylea, DMS and DFA Talking Points
    543     DFA 03‐0070355     DFA 03‐0070355   05/00/2012   Outlook Contact Card                                               Objection ‐ Relevance
    544     DFA 03‐0085185     DFA 03‐0085188    3/18/2014   DFA 16th Annual Delegate Meeting Minutes
    545     DFA 03‐0085189     DFA 03‐0085198    1/09/2014   DFA Governance Committee White Paper
    546     DFA 03‐0087351     DFA 03‐0087352    1/30/2014   DFA DRAFT Talking Points
    547     DFA 03‐0088350     DFA 03‐0088402    4/07/2014   Email from R. Smith to S. Aldridge & Other(s) re 201404
                                                             NEAC Meeting with attachment(s)
    548     DFA 03‐0095169     DFA 03‐0095171   9/20/2013    Email from G. Wickham to D. Ellinwood & Other(s) re SEAC           Objection ‐ Relevance
                                                             September Newsletter with attachment(s)
    549     DFA 03‐0098362     DFA 03‐0098372   3/23/2015    Email from M. Knust to J. Clark re Annual Report PDF with
                                                             attachment(s)
                                                             Email from R. Smith to B. Keating & Other(s) re Northeast
    550     DFA 03‐0100010     DFA 03‐0100069   2/23/2017    Progressive Farm Meeting ‐ March 1, 2017.pptx with attachment(s)

    551     DFA 03‐0101353     DFA 03‐0101390   4/04/2012    Email from D. Darr to K. Hutcheson re slides with
                                                             attachment(s)
    552     DFA 03‐0101959     DFA 03‐0101976   10/22/2015   Email from R. Smith to NE with attachment(s)
    553     DFA 03‐0102252     DFA 03‐0102352   3/30/2017    Email from K. Hutcheson to N. Sudnick & Other(s) re
                                                             Printing with attachment(s)
    554     DFA 03‐0104866     DFA 03‐0104899   2/16/2016    Email From J. Wilson to R. Smith re resolutions with
                                                             attachment(s)
    555     DFA 03‐0106758     DFA 03‐0106758   3/08/2013    Email from R. Smith to G. Wickham & Other(s) re
                                                             Presentations sending attachment(s)
    556     DFA 03‐0106759     DFA 03‐0106799   00/00/2013   2013 Advancing Cooperation Together (ACT) Conference
                                                             presentation
    557     DFA 03‐0106800     DFA 03‐0106816   00/00/2013   The 2013 Advancing Cooperation Together Conference
                                                             presentation
    558     DFA 03‐0110865     DFA 03‐0110910   00/00/2016   DFA This Mark Matters, 2016 Financial Report
    559     DFA 03‐0112171     DFA 03‐0112176    3/22/2017   Email from G. Wickham to M. Suever
    560     DFA 03‐0112915     DFA 03‐0112922   07/00/2014   DFA Field Staff Resources presentation
    561     DFA 03‐0113654     DFA 03‐0113654    9/25/2012   Email from DFAComm Conference Call with attachment(s)
    562     DFA 03‐0113656     DFA 03‐0113656    9/21/2012   DFA Letter for Inactive Members from J. Clark to DFA
                                                             Equity Holder




6/29/2020                                                                                                                                                        2 of 22
                               Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 4 of 23
                                               PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit     Beg Bates        End Bates        Date                              Title/Description                          Objection
   No.
   563      DFA 03‐0113657   DFA 03‐0113657   9/21/2012    DFA Letter for Active Members from R. Smith & R.
                                                           Mooney to Member
    564     DFA 03‐0114528   DFA 03‐0114530   2/11/2014    Email from K. Piper to R. Smith & Other(s) re NE Weekly
                                                           Report with attachment(s)
    565     DFA 03‐0114816   DFA 03‐0114818   7/22/2014    Email from J. Huson to B. Keating & Other(s) re July 18
                                                           NEA Weekly Report jh.docx with attachment(s)
    566     DFA 03‐0114845   DFA 03‐0114847   6/13/2016    Email from B. Keating to R. Smith re Northeast Area
                                                           Weekly Report June 3, 2016 with attachment(s)
    567     DFA 03‐0114930   DFA 03‐0114931   3/08/2017    Memorandum from B. Keating to R. Smith re Weekly
                                                           Report for weeks ending 02/17/17‐02/24/17
    568     DFA 03‐0115432   DFA 03‐0115477   00/00/2014   DFA Update presentation
    569     DFA 03‐0115635   DFA 03‐0115642   00/00/2014   DFA Overview of Changes in DMS presentation
    570     DFA 03‐0117898   DFA 03‐0117911    4/04/2016   DFA Customer Update presentation
    571     DFA 03‐0117912   DFA 03‐0117933    4/04/2016   DFA Mass Balance presentation
    572     DFA 03‐0118160   DFA 03‐0118180    7/06/2016   DFA Premium Program Changes presentation
    573     DFA 03‐0118302   DFA 03‐0118318    7/06/2016   DFA Northeast Mass Balance presentation
    574     DFA 03‐0118535   DFA 03‐0118546    5/23/2016   DFA Northeast Financial Update presentation
    575     DFA 03‐0119112   DFA 03‐0119150    6/09/2017   DFA Northeast Area Council Conference Call Update
                                                           presentation
    576     DFA 03‐0123869   DFA 03‐0123921   7/19/2017    Welcome to the Northeast Area presentation
    577     DFA 03‐0124059   DFA 03‐0124061   2/20/2017    Email from K. Hutcheson to R. Smith with attachment(s)
    578     DFA 03‐0129416   DFA 03‐0129421   7/12/2012    Email from DFA Marketing to Members re July Member
                                                           Update with attachment(s)
    579     DFA 03‐0132264   DFA 03‐0132265   3/24/2017    Email from J. Huson to B. Keating & Other(s) re
                                                           Independent Update and attachment(s)
    580     DFA 03‐0132266   DFA 03‐0132267   3/24/2017    DMS Form Letter from B. Keating
    581     DFA 03‐0132268   DFA 03‐0132271   3/15/2017    2017 Northeast Area Council List                               Objection ‐ Relevance
                                                           Email from G. Wickham to W. Beeman & Other(s) re 2012‐ 10‐02   Objection ‐ Relevance, Hearsay, Draft Agreement
    582     DFA 03‐0134103   DFA 03‐0134112   10/02/2012
                                                           DMS Milk Supply Agmt with attachment(s)
    583     DFA 03‐0144910   DFA 03‐0144910   5/03/2013    Email from B. Rohrer to R. Breeding re Possible milk           Objection ‐ Relevance, Hearsay
                                                           shipper
    584     DFA 03‐0148958   DFA 03‐0148962   4/22/2016    Email from Northeast Area Communications to B. Keating
                                                           & Other(s) with attachment(s)
    585     DFA 03‐0149029   DFA 03‐0149031   5/31/2016    Email from Northeast Area Communications to B. Keating
                                                           & Other(s) with attachment(s)
    586     DFA 03‐0150549   DFA 03‐0150552   02/00/2014   Dairylea Check Letter Monthly News and Information
    587     DFA 03‐0150974   DFA 03‐0151042   00/00/2014   DFA Northeast Update presentation
    588     DFA 03‐0151738   DFA 03‐0151777    1/21/2015   Email from B. Keating to J. Huson re January 2015 NE
                                                           Council Meeting.pptx with attachment(s)
    589     DFA 03‐0152152   DFA 03‐0152154   1/03/2014    Email from R. Smith to R. Mooney & Other(s) re Weekly
                                                           Report with attachment(s)
    590     DFA 03‐0155882   DFA 03‐0155900   7/07/2016    Email from J. Huson to B. Keating re 2‐DE‐Customer
                                                           Review FINAL.pptx with attachment(s)
    591     DFA 03‐0159313   DFA 03‐0159316   12/19/2011   Email from B. Keating to J. Dunn & Other(s) re PROPOSAL
                                                           with attachment(s)
                                                           Email from B. Keating to A. Orr & Other(s) re Northeast Area
    592     DFA 03‐0159519   DFA 03‐0159585   7/11/2014    Expanded Council Meeting ‐ July 2014.pptx with
                                                           attachment(s)




6/29/2020                                                                                                                                                                   3 of 22
                               Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 5 of 23
                                               PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit     Beg Bates        End Bates         Date                               Title/Description                              Objection
   No.
   593      DFA 03‐0166080   DFA 03‐0166081   4/10/2017    Email from B. Keating to S. Mathur re Milk Agreement
   594      DFA 03‐0170591   DFA 03‐0170592   5/20/2013    Email from G. Wickham to J. Heatwole & Other(s)with                  Objection ‐ Relevance
                                                           attachment(s)
                                                           Email from B. Keating to W. Beeman & Other(s) re Northeast Area
    595     DFA 03‐0172317   DFA 03‐0172340   9/14/2014    Council Conference Call ‐ September
                                                           2014.pptx with attachment(s)
                                                           Email from M. Wilson to B. Keating re Area Council and Leadership
    596     DFA 03‐0172448   DFA 03‐0172448   10/13/2014
                                                           Presentations sending attachment(s)
    597     DFA 03‐0172449   DFA 03‐0172651   10/10/2014   DFA and Industry Update presentation
    598     DFA 03‐0172562   DFA 03‐0172638   10/10/2014   DFA Update presentation
                                                           Email from A. Thomas to J. Huson & Other(s) re AT Mass Balance
    599     DFA 03‐0172792   DFA 03‐0172818   12/10/2014
                                                           Update 2014‐12.pptx with attachment(s)
    600     DFA 03‐0172934   DFA 03‐0172934   12/22/2014   Email from B. Keating to T. Webb re Northeast Area
                                                           Council Presentations sending attachment(s)
    601     DFA 03‐0172935   DFA 03‐0172938   12/16/2014   2014 Annual Balancing Update presentation
    602     DFA 03‐0172939   DFA 03‐0172943   12/16/2014   2015 Preliminary Financial Projections presentation
                                                           Email from S. Deeb to B. Keating re Financial Results and Budget ‐
    603     DFA 03‐0173265   DFA 03‐0173277   1/22/2015
                                                           January 23 2015.pptx with attachment(s)
                                                           Email from B. Keating to J. Kelleher & Other(s) re NEA Weekly
    604     DFA 03‐0173761   DFA 03‐0173764   9/13/2017    Report Ending 090117 pdf.docx with
                                                           attachment(s)
    605     DFA 03‐0173765   DFA 03‐0173783   9/09/2013    Email from J. McGreevy to N. Steffen & Other(s) with
                                                           attachment(s)
                                                           Email from S. Deeb to B. Keating re July 2015 Northeast
    606     DFA 03‐0176710   DFA 03‐0176731   6/30/2015    Area Council Expanded Meeting ‐ Financial Update.pptx with
                                                           attachment(s)
    607     DFA 03‐0177836   DFA 03‐0177836   9/24/2015    Email from J. Huson to B. Keating re Council
                                                           presentation(s) sending attachment(s)
    608     DFA 03‐0177837   DFA 03‐0177857    9/28/2015   DFA Mass Balance Overview presentation
    609     DFA 03‐0177858   DFA 03‐0177879    9/28/2015   DFA Customer Update presentation
    610     DFA 03‐0177880   DFA 03‐0177894   09/00/2015   Northeast Dairy Industry: The Economics of a Challenging
                                                           Cycle
    611     DFA 03‐0177895   DFA 03‐0177914   09/00/2015   DFA Membership Challenges presentation
    612     DFA 03‐0177915   DFA 03‐0177933   09/00/2015   DFA FARM / Gold Standard Update presentation
    613     DFA 03‐0177934   DFA 03‐0177951   09/00/2015   DFA Communications Update presentation
    614     DFA 03‐0177952   DFA 03‐0177968   09/00/2015   DFA Northeast Financial Update presentation
    615     DFA 03‐0178769   DFA 03‐0178771    1/20/2017   DFA Talking Points Issue
    616     DFA 03‐0178772   DFA 03‐0178773    1/19/2017   Letter from B. Keating to Independent DMS Producer
    617     DFA 03‐0180028   DFA 03‐0180062    4/03/2017   Email from J. Huson to B. Keating re Joint meeting                   Objection ‐ Hearsay, Relevance
                                                           presentation April 5, 2017.pptx with attachment(s)
    618     DFA 03‐0181750   DFA 03‐0181765   11/09/2016   Email from J. Huson to B. Keating re Financial presentation
                                                           with attachment(s)

    619     DFA 03‐0184795   DFA 03‐0184826   10/24/2017 Email from G. Wickham to R. Mooney & Other(s) re Exec
                                                         committee ppt with attachment(s)
    620     DFA 03‐0189368   DFA 03‐0189369   5/18/2016 Email from R. Smith to J. Wilson & Other(s) re FARM
                                                         program




6/29/2020                                                                                                                                                        4 of 22
                               Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 6 of 23
                                                PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit     Beg Bates         End Bates         Date                               Title/Description                            Objection
   No.
   621      DFA 03‐0189432   DFA 03‐0189489    5/20/2016    Email from R. Smith to J. Peterson re Senior Note Holder
                                                            Call with attachment(s)
    622     DFA 03‐0190742   DFA 03‐0190855    9/18/2015    Email from R. Smith to J. Peterson re Executive Committee
                                                            Meeting Material #2 with attachment(s)

    623     DFA 03‐0190930   DFA 03‐0190981    11/24/2015 Email from R. Smith to R. Mooney re Revised Bank Group
                                                          Discussion Materials with attachment(s)
    624     DFA 03‐0192043   DFA 03‐0192055    3/02/2017 DFA's 19th Annual Meeting Draft Speech                               Objection ‐ hearsay, relevance
    625     DFA 03‐0194314   DFA 03‐0194382    11/18/2013 Email from M. Korsmeyer to R. Smith re Fluid Milk & IC
                                                          Committee meeting deck with attachment(s)
                                                          Email from S. Carpenter to J. Waldvogel & Other(s) re Materials for
    626     DFA 03‐0197983   DFA 03‐0198060    5/27/2016
                                                          July Board sessions with attachment(s)
                                                          Email from B. Keating to G. Wickham re DFA COO Meeting Mass
                                                          Balance Presentation ‐ July 19, 2016.pptx with
    627     DFA 03‐0198580   DFA 03‐0198614    7/19/2016
                                                          attachment(s)

    628     DFA 03‐0206886   DFA 03‐0206887    00/00/2012 DFA Northeast Fact Sheet
    629     DFA 03‐0210497   DFA 03‐0210497    00/00/2011 CEO Column ‐ How Dairylea Creates Value for Members                  Objection ‐ Hearsay, Relevance
    630     DFA 03‐0227160   DFA 03‐0227167     2/24/2010 DMS Board of Directors Meeting Minutes
                                                          Email from A. Orr to B. Keating & Other(s) re Northeast Area Council
    631     DFA 03‐0230069   DFA 03‐0230134     4/20/2015 Meeting ‐ April 2015.pptx with attachment(s)

                                                          Email from B. Keating to R. Smith & Other(s) re Northeast Area
    632     DFA 03‐0230382   DFA 03‐0230471    7/07/2015  Council Meeting ‐ July 2015 jh2.pptx with
                                                          attachment(s)
                                                          Email from B. Keating to J. Huson re Northeast Council Meeting ‐
    633     DFA 03‐0230846   DFA 03‐0230896    11/01/2015
                                                          November 2015.pptx with attachment(s)
    634     DFA 03‐0231118   DFA 03‐0231118     3/24/2017 DFA Form Letter from K. Cartier
    635     DFA 03‐0231119   DFA 03‐02311121    3/24/2017 DFA Talking Points Issue
    636     DFA 03‐0231143   DFA 03‐0231143     4/17/2017 Email from B. Keating to W. Beeman & Other(s)
    637     DFA 03‐0231493   DFA 03‐0231504     6/23/2017 Email from S. Mathur to M. Suever & Other(s) re
                                                          Agreement with attachment(s)
    638     DFA 03‐0233567   DFA 03‐0233687    10/00/2016 DFA Northeast Update presentation
                                                          Email from B. Keating to J. Huson re Northeast Area Council
    639     DFA 03‐0234113   DFA 03‐0234143    12/11/2015 Meeting ‐ December 2015.pptx with attachment(s)

    640     DFA 03‐0238464   DFA 03‐0238534     3/04/2011 Mission Statement of DFA                                             Objection ‐ Hearsay, Relevance
    641     DFA 03‐0245941   DFA 03‐0245943    10/18/2012 Email from K. Cartier to G. Wickham & Other(s)                       Objection ‐ Hearsay, Relevance
    642     DFA 03‐0247076   DFA 03‐0247201     3/20/2017 Email from J. Nichols to M. Massey & Other(s) re Revised
                                                          Tuesday slides with attachment(s)
    643     DFA 03‐0247898   DFA 03‐0247898    00/00/2011 Northeast Plant Listing Spreadsheet
    644     DFA 03‐0248511   DFA 03‐0248513    12/03/2015 Email from J. Klippenstein to J. Heatwole re From John
                                                          Radliff with attachment(s)
    645     DFA 03‐0251773   DFA 03‐0251778     3/27/2015 Memorandum from R. Smith to E. Gallagher re DFA                      Objection ‐ Hearsay, Relevance
    646     DFA 03‐0255219   DFA 03‐0255220     1/14/2014 Email from G. Wickham to J. Heatwole & Other(s) re Milk
                                                          Supply Agmt
    647     DFA 03‐0255304   DFA 03‐0255305     7/15/2015 Email from B. Keating to W. Beeman & Other(s) re
                                                          Concerns




6/29/2020                                                                                                                                                       5 of 22
                               Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 7 of 23
                                               PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit     Beg Bates        End Bates        Date                                Title/Description                             Objection
   No.
   648      DFA 03‐0255851   DFA 03‐0255852   4/25/2017    DMS Board of Directors Meeting Minutes
                                                           Email from R. Fitzpatrick to B. Keating & Other(s) re Northeast Area
    649     DFA 03‐0256478   DFA 03‐0256478   3/14/2017    Council Meeting‐Tuesday, March 14, 2017
                                                           sending attachment(s)
    650     DFA 03‐0256479   DFA 03‐0256479   3/14/2017    Northeast Area Council Meeting Agenda
    651     DFA 03‐0256480   DFA 03‐0256493   3/14/2017    Northeast Financial Update presentation
    652     DFA 03‐0256494   DFA 03‐0256501   3/14/2017    Membership Update Premium Change Review
                                                           presentation
    653     DFA 03‐0256502   DFA 03‐0256530   3/14/2017    Independent Update presentation
    654     DFA 03‐0256531   DFA 03‐0256543   3/14/2017    Base Excess Committee presentation                                   Objection ‐ Hearsay, Relevance
    655     DFA 03‐0270047   DFA 03‐0270049   7/06/2016    DFA Northeast Area Council Meeting Minutes
    656     DFA 03‐0270050   DFA 03‐0270052   12/13/2016   DFA Northeast Area Council Meeting Minutes
    657     DFA 03‐0270162   DFA 03‐0270238   4/05/2017    Northeast Industry Update presentation
    658     DFA 03‐0271583   DFA 03‐0271585   8/25/2016    DFA Northeast Area Council Meeting Minutes
    659     DFA 03‐0271604   DFA 03‐0271606   8/11/2015    DFA Northeast Area Council Meeting Minutes
    660     DFA 03‐0271710   DFA 03‐0271711   1/02/2013    Dairylea Board and Northeast Area Council Joint Board
                                                           Meeting Minutes
    661     DFA 03‐0273432   DFA 03‐0273433   12/21/2012   DMS Board of Directors Meeting Minutes
    662     DFA 03‐0275717   DFA 03‐0275763    9/08/2014   Email from J. Huson to L. Graves re Fall District with
                                                           attachment(s)
                                                           Email from S. Carpenter to R. Smith & Other(s) re Corporate Board
    663     DFA 03‐0285510   DFA 03‐0285583   12/04/2015
                                                           Material Draft ‐ Set 1 with attachment(s)
    664     DFA 03‐0297857   DFA 03‐0297857   4/15/2011    Email from M. Kurst to K. Hutcheson re meeting minutes
                                                           sending attachment(s)
    665     DFA 03‐0297858   DFA 03‐0297861   00/00/2009   Summary of the Actions, Board of Directors ‐ 2009
    666     DFA 03‐0297862   DFA 03‐0297865    3/24/2009   DFA 11th Annual Delegates Meeting Minutes
    667     DFA 03‐0300592   DFA 03‐0300653    5/20/2015   Email from A. Orr to M. Wilson & Other(s) re Ppt with
                                                           attachment(s)
                                                           Email from B. Keating to J. Kelleher & Other(s) re DFA Annual
    668     DFA 03‐0302040   DFA 03‐0302120   3/23/2017    Meeting ‐ NE Caucus Presentation.pptx with
                                                           attachment(s)
    669     DFA 03‐0303731   DFA 03‐0303774   12/08/2016   Email from B. Keating to D. White re Keating DMS Milk
                                                           Plan DMS BD 113016.pptx with attachment(s)
                                                           Email from B. Keating to N. Owens re DFA Northeast Area Council
    670     DFA 03‐0303775   DFA 03‐0303849   12/13/2016
                                                           Meeting ‐ December 2016.pptx with attachment(s)
    671     DFA 03‐0309118   DFA 03‐0309496   10/24/2014   Email from G. Wickham to S. Deeb re Oct Board Book with
                                                           attachment(s)
                                                           Email from J. Clark to R. Smith & Other(s) re Executive Committee
    672     DFA 03‐0316801   DFA 03‐0316967   4/12/2013
                                                           Meeting Book (Draft) with attachment(s)
    673     DFA 03‐0317529   DFA 03‐0317531   5/13/2011    Email from R. Smith to J. Heatwole & Other(s) re M&A
                                                           Update
    674     DFA 03‐0320202   DFA 03‐0320208   10/14/2017   Headquarters Post‐Completion Review presentation
                                                           Email from M. Lichte to J. Wilson & Other(s) re Board of Directors
    675     DFA 03‐0329312   DFA 03‐0329457   12/17/2014
                                                           2015 Handbook with attachment(s)
    676     DFA 03‐0336462   DFA 03‐0336481   7/07/2016    DFA Northeast Financial Update presentation
    677     DFA 03‐0336500   DFA 03‐0336573   7/06/2016    DFA Northeast Industry Update presentation
    678     DFA 03‐0336872   DFA 03‐0336898   5/23/2016    DFA Industry Update presentation
    679     DFA 03‐0341274   DFA 03‐0341389   11/08/2016   Fall District Meetings presentation




6/29/2020                                                                                                                                                        6 of 22
                                     Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 8 of 23
                                                       PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit       Beg Bates            End Bates           Date                              Title/Description                             Objection
   No.
   680        DFA 03‐0345219       DFA 03‐0345263     00/00/2017 Northeast Premiums presentation
                                                                 Email from J. Carroll to B. Keating & Other(s) re Dairy Cow Tissue   Objection ‐ Hearsay, Relevance
    681       DFA 03‐0359560       DFA 03‐0359562      4/05/2011
                                                                 Residue Summary ‐ March 2011 with attachment(s)
    682       DFA 03‐0369769       DFA 03‐0369828     00/00/2017 Mission Statement of DFA                                             Objection ‐ Hearsay, Relevance
    683       DFA 03‐0370126       DFA 03‐0370126      9/05/2017 Letter from A. Bernon to R. Smith
    684       DFA 03‐0372194       DFA 03‐0372256     11/28/2016 Email from J. McGreevy to K. Strathman & Other(s) re
                                                                 Exec Committee Materials with attachment(s)
    685     DFA DATA03‐0000001   DFA DATA03‐0000001   12/12/2017 DFA Plant Capacity Spreadsheet
    686     DFA DATA03‐0000112   DFA DATA03‐0000130   00/00/2010 DFA Accounting Spreadsheets 2010 to 2015
    687     DFA DATA03‐0000156   DFA DATA03‐0000173   00/00/2005 DFA Accounting Spreadsheets 2005 to 2009
    688     DFA DATA03‐0880601   DFA DATA03‐0880601   12/28/2017 DFA Plant Capacity Spreadsheet
    689     DFA DATA03‐0887317   DFA DATA03‐0887317    9/19/2017 M. Dulkis Milk Check
    690     DFA DATA03‐0894332   DFA DATA03‐0894333    5/20/2015 DFA Northeast Area Council Meeting Minutes
    691     DFA DATA03‐0894337   DFA DATA03‐0894339    9/28/2015 DFA Northeast Area Council Meeting Minutes
    692     DFA DATA03‐0894362   DFA DATA03‐0894363    5/23/2016 DFA Northeast Area Council Meeting Minutes
    693     DFA DATA03‐0894366   DFA DATA03‐0894368    4/05/2017 DFA Northeast Area Council Meeting Minutes
    694     DFA DATA03‐0894421   DFA DATA03‐0894444    3/23/2016 Articles of Incorporation and Bylaws of DFA
    695     DFA DATA03‐0894568   DFA DATA03‐0894570   00/00/2016 DFA Accounting Spreadsheets 2016
    696     DFA DATA03‐0894571   DFA DATA03‐0894599    6/01/2014 DFA Raw Milk Agreement with Kraft Foods
    697     DFA DATA03‐0895014   DFA DATA03‐0898265    1/01/2010 DFA Monthly Financial Statements January 2010 ‐
                                                                 November 30, 2017
    698     DFA DATA03‐0898359   DFA DATA03‐0898368     Undated  DFA Member Business Data
    699     DFA DATA03‐0898370   DFA DATA03‐0898370     Undated  DFA Member Business Data
    700     DFA DATA03‐0898371   DFA DATA03‐0900036    1/01/2005 DFA Monthly Financial Statements January 2005 ‐
                                                                 December 2009
    701     DFA DATA03‐0900041   DFA DATA03‐0900043   00/00/2010 DFA Member Patronage Calculation
    702     DFA DATA03‐0900049   DFA DATA03‐0900051    7/20/2016 2015 Patronage Allocation presentation
    703     DFA DATA03‐0900052   DFA DATA03‐0900057   00/00/2016 DFA 2016 Patronage Calculation
                                                                 DFA Member / Non‐Member Computation, Exhibit D to DFA’s May
    704     DFA DATA03‐0900117   DFA DATA03‐0900117   12/31/2016 7, 2018 Response to Plaintiffs’ Interrogatory
                                                                 No. 4
    705     DFA DATA03‐0916846   DFA DATA03‐0916873    2/10/2015 DFA Board Conference Call Materials
    706     DFA DATA03‐0921814   DFA DATA03‐0922072    7/20/2016 DFA Board Meeting Materials
    707     DFA DATA03‐0918967   DFA DATA03‐0919360    9/23/2015 DFA Board Meeting Materials
    708     DFA DATA03‐0922073   DFA DATA03‐0922587    9/21/2016 DFA Board Meeting Materials
    709     DFA DATA03‐0926413   DFA DATA03‐0926672    7/19/2017 DFA Board Reading Materials
    710     DFA DATA03‐0926673   DFA DATA03‐0927094    9/13/2017 DFA Board Meeting Materials
                                                                 Email from K. Cartier to Brittonfield Office (Dairylea) re DFA
    711     DFA‐NE2009‐011823    DFA‐NE2009‐011829    10/16/2008
                                                                 Member Letter with attachment(s)
                                                                 Email from G. Wickham to Brittonfield Office (Dairylea) re DFA
    712     DFA‐NE2009‐012172    DFA‐NE2009‐012173     5/09/2008
                                                                 Member Letter with attachment(s)
    713     DFA‐NE2009‐131217    DFA‐NE2009‐131244     9/20/2004 DFA NE / Dairylea Board Meeting presentation
    714      DL‐NE LIT‐131941     DL‐NE LIT‐131969     8/30/1999 Joint Venture Dairylea/DFA Northeast Council Joint
                                                                 Meeting
    715      DMS 01‐0056460       DMS 01‐0056460       4/30/2004 Email from B. Keating to D. Sgrecci & Others re                      Objection ‐ Hearsay, Relevance
                                                                 VanDebogart
    716      DMS 01‐0137810       DMS 01‐0137811       2/09/2004 Letter from G. Wickham to B. VanderLinde re Milk




6/29/2020                                                                                                                                                              7 of 22
                               Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 9 of 23
                                               PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit     Beg Bates        End Bates         Date                              Title/Description                           Objection
   No.
   717      DMS 01‐0163166   DMS 01‐0163172   3/01/2003    Membership and Marketing Agreement between DFA and
                                                           St. Albans Cooperative Creamery
    718     DMS 01‐0222211   DMS 01‐0222241   12/11/2006   Large Farm Meeting in Sheldon, VT presentation
    719     DMS 01‐0223370   DMS 01‐0223422   4/18/2006    Dairylea and DFA Northeast Joint Expanded Board
                                                           Meeting presentation
    720     DMS 01‐0231723   DMS 01‐0231723   7/09/2007    Email from G. Wickham to J. Heatwole & Other(s) re Plant
                                                           Closings Case Study sending attachment(s)
                                                           Memorandum from L. Van Erden to G. Wickham & Others re Plant
    721     DMS 01‐0231724   DMS 01‐0231725   7/02/2007
                                                           Closings Case Study sending attachment(s)
    722     DMS 01‐0231726   DMS 01‐0231726   00/00/2005   Map of Plant Closings ‐ 2005
    723     DMS 01‐0231727   DMS 01‐0231727   04/00/2004   Chart of Northeast Milk Production January 2004 to April
                                                           2007
    724     DMS 03‐0002127   DMS 03‐0002145   8/16/2013    Email from D. Ellinwood to A. Thomas re DMS Customer
                                                           Update 2013‐08.pptx with attachment(s)
    725     DMS 03‐0006167   DMS 03‐0006194   12/10/2013   Email from K. Cartier to J. Kelleher re Member meeting
                                                           112213.pptx with attachment(s)
    726     DMS 03‐0007608   DMS 03‐0007677   8/30/2011    Email from B. Cummings to G. Wickham & Other(s) re Fuel
                                                           Surcharge with attachment(s)
    727     DMS 03‐0014754   DMS 03‐0014755   2/24/2010    DMS Board of Directors Meeting Minutes
    728     DMS 03‐0018006   DMS 03‐0018072   5/16/2016    Kraft Heinz Meeting presentation
    729     DMS 03‐0020410   DMS 03‐0020421   1/12/2017    Letter from E. Hollon to E. Rasmussen re DFA Request with
                                                           attachment(s)
                                                         Email from A. Orr to A. Thomas & Other(s) re Council
    730     DMS 03‐0029606   DMS 03‐0029654   11/26/2014 Conference Call ‐ Wednesday, November 26 ‐ Board Room with
                                                         attachment(s)
    731     DMS 03‐0029811   DMS 03‐0029826    1/23/2015 DFA ‐ NEC Board Meeting presentation
    732     DMS 03‐0032739   DMS 03‐0032768    4/04/2017 Email from S. Ryll to R. Fitzpatrick & Other(s) re 2‐SR Milk
                                                         Marketing Update with attachment(s)
    733     DMS 03‐0033783   DMS 03‐0033809    3/28/2017 DFA Northeast Milk Marketing Update presentation
    734     DMS 03‐0034219   DMS 03‐0034255   00/00/2016 DMS Company Overview presentation
    735     DMS 03‐0035356   DMS 03‐0035356    7/01/2016 S. Mathur Email to D. Ellinwood & Other(s)
                                                         Email from D. Ellinwood to J. Huson re 2‐DE‐Milk Marketing Update
    736     DMS 03‐0036929   DMS 03‐0036949   11/09/2016 and Holiday Balancing jh.pptx with
                                                         attachment(s)
    737     DMS 03‐0038923   DMS 03‐0038924   12/18/2015 Email from B. Keating to D. Ellinwood & Other(s) re
                                                         Competitive Offer
    738     DMS 03‐0042357   DMS 03‐0042359    1/12/2017 Email from B. Keating to J. Kelleher & Other(s) re Talking
                                                         Points with attachment(s)
    739     DMS 03‐0043278   DMS 03‐0043292   06/00/2011 DFA Membership Update presentation
    740     DMS 03‐0048711   DMS 03‐0048738    4/06/2017 Milk Marketing Update presentation
    741     DMS 03‐0049023   DMS 03‐0049027   11/14/2017 Email from N. Owens to NEAC Field Staff re Mailing with
                                                         DFA Checks with attachment(s)
    742     DMS 03‐0058036   DMS 03‐0058036   12/19/2011 Email from C. Cooley to S. Mathur & Other(s) re DMS‐              Objection ‐ Hearsay, Relevance
                                                         Garelick Blood rejection
    743     DMS 03‐0058077   DMS 03‐0058078    8/11/2011 Email from J. Spenard to R. Fitzpatrick & Other(s) re July        Objection ‐ Hearsay, Relevance
                                                         2011.xls REVISED with attachment(s)




6/29/2020                                                                                                                                                   8 of 22
                                    Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 10 of 23
                                                       PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit        Beg Bates            End Bates          Date                                Title/Description                            Objection
   No.
   744        DMS 03‐0058419       DMS 03‐0058425     11/01/2011 Email from C. Cooley to J. Rockfeller re bacteria reject with         Objection ‐ Hearsay, Relevance
                                                                 attachment(s)

    745       DMS 03‐0058429       DMS 03‐0058429     2/13/2012    Email from C. Cooley to J. Rockfeller re reject                     Objection ‐ Hearsay, Relevance
    746       DMS 03‐0058430       DMS 03‐0058431     3/12/2012    Email from C. Cooley to J. Rockfeller re DMS‐Garelick‐‐             Objection ‐ Hearsay, Relevance
                                                                   Bact.doc with attachment(s)
    747       DMS 03‐0062924       DMS 03‐0063017     00/00/2015   Fall District Meetings presentation
    748       DMS 03‐0068424       DMS 03‐0068430      8/10/2017   Trouble Spots ‐ Last 10 Days                                        Objection ‐ Hearsay, Relevance, Improper Foundation
    749       DMS 03‐0068473       DMS 03‐0068479      8/14/2017   Trouble Spots ‐ Last 10 Days                                        Objection ‐ Hearsay, Relevance, Improper Foundation
    750       DMS 03‐0078696       DMS 03‐0078702      8/29/2017   Trouble Spots ‐ Last 10 Days                                        Objection ‐ Hearsay, Relevance, Improper Foundation
    751       DMS 03‐0085053       DMS 03‐0085054      8/03/2016   Email from S. Deeb to L. Graves & Other(s) re Worcester
                                                                   Creameries with attachment(s)
    752       DMS 03‐0085832       DMS 03‐0085833     8/22/2013    Email from J. Stoughtenger to S. Mathur re Board Minutes
                                                                   08/20/13 with attachment(s)
                                                                   Email from D. Laudenslager to D. Laudenslager & Other(s) re PMMB    Objection ‐ Hearsay, Relevance
    753       DMS 03‐0091503       DMS 03‐0091514     3/23/2017    Official General Order No. A‐997 with
                                                                   attachment(s)
    754       DMS 03‐0098064       DMS 03‐0098103     12/28/2012   Email from K. Piper to S. Mathur & Other(s) re AT DMS
                                                                   Update 1‐2‐13.ppt with attachment(s)
                                                                   Email from K. Cartier to T. Virgil re Emailing 2017 Fall District
    755       DMS 03‐0101445       DMS 03‐0101499     10/24/2017
                                                                   Meeting FINAL oct 16.pptx with attachment(s)
    756     DMS DATA03‐0065401   DMS DATA03‐0065411   10/01/2006   Milk Supply Agreement between DMS and Euphrates, Inc.
    757     DMS DATA03‐0065622   DMS DATA03‐0065631   1/01/2007    Milk Supply Agreement between DMS and Agro‐Farma, Inc.
    758     DMS DATA03‐0065728   DMS DATA03‐0065742   2/01/2009    Milk Supply Agreement between DMS and Sorrento
                                                                   Lactalis, Inc.
    759     DMS DATA03‐0065761   DMS DATA03‐0065770   1/01/2018    Milk Supply Agreement between DMS and FAGE USA Dairy
                                                                   Industry, Inc.

    760     DMS‐NE2009‐079985    DMS‐NE2009‐079987    2/25/2009  Dairylea Board and DFA Northeast Area Council Joint
                                                                 Board Meeting Minutes
    761     DMS‐NE2009‐080617    DMS‐NE2009‐080617    00/00/0000 5‐Point Plan to Improve Northeast Farm Profitability                  Objection ‐ Hearsay, Relevance, Improper Foundation
    762     DMS‐NE2009‐087294    DMS‐NE2009‐087307     7/17/2007 Email from M. Knigge re NMPF Dairy Industry News Alert,               Objection ‐ Hearsay, Relevance, Improper Foundation
                                                                 7‐17‐07 with attachment(s)
                                                                 Memorandum from G. Wickham to R. Smith & Other(s) re DMS
    763     DMS‐NE2009‐100710    DMS‐NE2009‐100711     6/02/2003
                                                                 Weekly Report for Week ending May 30, 2003
    764     DMS‐NE2009‐102066    DMS‐NE2009‐102069     8/04/2006 Memorandum from G. Wickham to J. Wilson & Other(s) re
                                                                 bST‐Free Status Northeast
                                                                 Email from K. Piper to J. Kelleher & Other(s) re Weekly Report to
    765     DMS‐NE2009‐113140    DMS‐NE2009‐113142    4/16/2010
                                                                 RPS 4‐16‐10.doc with attachment(s)
                                                                 Northeast Weekly Report from B. Keating & Other(s) to R. Smith &
    766     DMS‐NE2009‐138045    DMS‐NE2009‐138047     3/26/2010 Other(s) re Report for Week Ending March 26,
                                                                 2010
    767     DMS‐NE2009‐140827    DMS‐NE2009‐140828     4/01/2008 DMS Board of Directors Meeting Minutes
    768     DMS‐NE2009‐141045    DMS‐NE2009‐141048     1/09/2006 DMS Staff Meeting Minutes
    769     DMS‐NE2009‐152716    DMS‐NE2009‐152716    00/00/2005 Plant Closings Case Study                                             Objection ‐ Hearsay, Improper Foundation
    770     DMS‐NE2009‐158612    DMS‐NE2009‐158613     5/23/2008 Email from G. Wickham to J. Heatwole & Other(s)
    771     DMS‐NE2009‐186036    DMS NE2009‐186084     9/01/2005 2005‐2009 Milk Supply Agreements and Communications




6/29/2020                                                                                                                                                                                    9 of 22
                                   Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 11 of 23
                                                     PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit       Beg Bates           End Bates          Date                               Title/Description                           Objection
   No.
   772      DMS‐NE2009‐186036   DMS‐NE2009‐186044   9/01/2009    Milk Supply Agreement between DMS and Schenevus‐Elk
                                                                 Creek Cooperative of Schenevus

    773     DMS‐NE2009‐186054   DMS‐NE2009‐186062   9/01/2006    Milk Supply Agreement between DMS and Schenevus‐Elk
                                                                 Creek Cooperative of Schenevus

    774     DMS‐NE2009‐186083   DMS‐NE2009‐186083    5/30/2006 Letter from S. Barton to J. Kelleher re Processor Bids              Objection ‐ Hearsay, Relevance
    775     DMS‐NE2009‐187519   DMS‐NE2009‐187519   10/09/2008 Email from G. Wickham to J. Clark & Other(s) re Dean
                                                               Foods
    776     DMS‐NE2009‐189170   DMS‐NE2009‐189171    6/20/2006 Letter from G. Wickham to M. Devine & Other(s) re
                                                               Meeting
    777     DMS‐NE2009‐189896   DMS‐NE2009‐189909    9/13/2005 DMS Update Joint Board Meeting presentation
    778     DMS‐NE2009‐209567   DMS‐NE2009‐209568    3/14/2008 Email from G. Wickham to R. Smith & Other(s) with
                                                               attachment(s)
                                                               Email from K. Piper to J. Kelleher & Other(s) re Weekly Report to
    779     DMS‐NE2009‐225209   DMS‐NE2009‐225211    4/16/2010
                                                               RPS 4‐16‐10.doc with attachment(s)
    780     DMS‐NE2009‐234257   DMS‐NE2009‐234286   04/00/2008 Dean Foods Update Joint Expanded Board Meeting
                                                               presentation
    781     FARMERS‐0000115     FARMERS‐0000244     00/00/2004 V. Barrick Milk Checks
    782     FARMERS‐0000723     FARMERS‐0000882     00/00/2009 L. Bower Milk Checks
    783     FARMERS‐0000883     FARMERS‐0001798     00/00/2004 M. & D. Brandenburg Milk Checks
    784     FARMERS‐0002580     FARMERS‐0002898     00/00/2005 G. DeLong Milk Checks
    785     FARMERS‐0003122     FARMERS‐0003124     03/00/2015 Dairy Region Leadership Council Brochure                            Objection ‐ Hearsay, Relevance
    786     FARMERS‐0004521     FARMERS‐0004725     00/00/2004 S. & G. Hymers Milk Checks
    787     FARMERS‐0004632     FARMERS‐0004632     02/00/2014 S. & G. Hymers Milk Check
    788     FARMERS‐0004634     FARMERS‐0004634     04/00/2014 S. & G. Hymers Milk Check
    789     FARMERS‐0004711     FARMERS‐0004713      9/05/2016 Letter to DFA Member from R. Smith & R. Mooney re
                                                               patronage check with attachment(s)
    790     FARMERS‐0004720     FARMERS‐0004720      3/03/2014 Letter from W. Beeman & G. Wickham to Member re DFA
                                                               Merger
    791     FARMERS‐0004723     FARMERS‐0004723     07/00/2016 Letter from K. Cartier to Member re Milk Conditions
    792     FARMERS‐0005309     FARMERS‐0005403     00/00/2010 F. Lamport Milk Checks
    793     FARMERS‐0005563     FARMERS‐0005746     00/00/2005 R. Maxwell Milk Checks
    794     FARMERS‐0006251     FARMERS‐0006344     00/00/2009 W. Moore Milk Checks
    795     FARMERS‐0007296     FARMERS‐0007693     00/00/2007 L. Roes Milk Checks
    796     FARMERS‐0010081     FARMERS‐0010234     00/00/2004 M. & E. Visser Milk Checks
    797     FARMERS‐0011783     FARMERS‐0011783      2/17/2017 Letter from E. Hollon to E. Rasmussen re DFA Request
                                                               Testimony of E. Hollon & Attachments, Official General Order A‐     Objection ‐ Hearsay,Improper Opinion, Improper Foundation, Relavance
                                                               903A, All Milk Marketing Areas, Pennsylvania Milk
    798     FARMERS‐0011825     FARMERS‐0011847      2/10/2017
                                                               Marketing Board

                                                                 Letter from E. Rasmussen to Handlers Pooled on the                Objection ‐ Hearsay
    799     FARMERS‐0011904     FARMERS‐0011904     1/13/2017    Northeast Order re Handler Request Regarding Dairy Farmer for
                                                                 Other Markets Provision
    800     FARMERS‐0011920     FARMERS‐0011920     2/17/2017    Letter from E. Rasmussen to Handlers Pooled on the Northeast      Objection ‐ Hearsay
                                                                 Order re Handler Request Regarding Dairy Farmer for Other
                                                                 Markets Provision ‐ Withdrawn




6/29/2020                                                                                                                                                                                          10 of 22
                                Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 12 of 23
                                                 PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit      Beg Bates         End Bates         Date                               Title/Description                              Objection
   No.
                                                             Surrebuttal Testimony of E. Hollon, Official General Order A‐903A,   Objection ‐ Hearsay,Improper Opinion, Improper Foundation, Relavance
    801     FARMERS‐0011961   FARMERS‐0011964   2/28/2017    All Milk Marketing Areas, Pennsylvania Milk
                                                             Marketing Board
    802     FARMERS‐0012277   FARMERS‐0012354   00/00/2004   S. & C. Gieger Milk Checks
    803     FARMERS‐0012990   FARMERS‐0013141   00/00/2011   B. Rohrer Milk Checks
    804     FARMERS‐0013630   FARMERS‐0013858   00/00/2005   M. & B. Dulkis Milk Checks
    805     FARMERS‐0013859   FARMERS‐0014083   00/00/2013   G. Eaves Milk Checks
    806     FARMERS‐0014102   FARMERS‐0014113   00/00/2005   R. & L. Inman Milk Checks
                                                             Testimony of E. Kinser, December 6, 2017 Over Order                  Objection ‐ Hearsay, Improper Opinion, Relevance
    807      GARELICK00556     GARELICK00563    10/24/2017   Premium Hearing, Pennsylvania Association of Milk Dealers'
                                                             Proposals
                                                             Exhibits to Testimony of E. Kinser, December 6, 2017 Over            Objection ‐ Hearsay, Improper Opinion, Improper Foundation
                                                             Order Premium Hearing, Pennsylvania Association of Milk Dealers'
    808      GARELICK00564     GARELICK00577    10/24/2017
                                                             Proposals

    809      GARELICK00578     GARELICK00578    4/28/2017  Letter from B. Bunce to Valued Dairy Direct Farmer re                  Objection ‐ Hearsay, Improper Foundation
                                                           Premium Program
    810      HOOD_0000355      HOOD_0000356     12/18/2009 M. Suever Email to M. Beard & Other(s)                                 Objection ‐ Hearsay, Improper Foundation
    811                                         1/22/2019 1/22/2019 Sumner Report, Exhibit A: Summary of                          Objection ‐ Hearsay, Best Evidence
                                                           Plaintiffs’ Responses to Requests for Admission
                                                           1/22/2019 Sumner Report, Exhibit A‐Alt: Summary of Plaintiffs’         Objection ‐ Hearsay, Best Evidence
                                                           Responses to Requests for Admission (Adjusted
    812                                         1/22/2019
                                                           to reflect 20 trial plaintiffs)

    813                                         11/30/2018 11/30/2018 Snyder Report Exhibit 1, Overview of the                    Objection ‐ Hearsay, Improper Foundation
                                                           Dairy Industry Supply Chain
                                                           11/30/2018 Snyder Report Exhibit 2, Annual Total Raw Milk              Objection ‐ Hearsay, Improper Foundation
    814                                         11/30/2018
                                                           Production in the United States, 1980‐2017
                                                           11/30/2018 Snyder Report Exhibit 3, Annual Number of Dairy Herds       Objection ‐ Hearsay, Improper Foundation
    815                                         11/30/2018
                                                           in the United States, 1980‐2017
                                                           11/30/2018 Snyder Report Exhibit 4, Annual Number of Milk Cows         Objection ‐ Hearsay, Improper Foundation
    816                                         11/30/2018
                                                           in the United States, 1980‐2017
                                                           11/30/2018 Snyder Report Exhibit 5, Annual Average Raw Milk            Objection ‐ Hearsay, Improper Foundation
    817                                         11/30/2018 Production per Milk Cow in the United States, 1980‐
                                                           2017
                                                           11/30/2018 Snyder Report Exhibit 6, Annual Per Capita                  Objection ‐ Hearsay, Improper Foundation
    818                                         11/30/2018 Consumption of Fluid Milk and Other Dairy Products in the United
                                                           States, 1980‐2017
                                                           11/30/2018 Snyder Report Exhibit 7, Annual Ending Stocks for All       Objection ‐ Hearsay, Improper Foundation
    819                                         11/30/2018 Dairy Products in the United States, 1980‐2017

                                                           11/30/2018 Snyder Report Exhibit 8, Annual Number of Dairy        Objection ‐ Hearsay, Improper Foundation
    820                                         11/30/2018 Product Manufacturing Plants in the United States,
                                                           1980‐2017
                                                           11/30/2018 Snyder Report Exhibit 9, Northeast Plant Locations and Objection ‐ Hearsay, Improper Foundation
    821                                         11/30/2018
                                                           Capacities, Pool and Non‐Pool Plants, 2017




6/29/2020                                                                                                                                                                                         11 of 22
                        Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 13 of 23
                                     PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit   Beg Bates   End Bates      Date                              Title/Description                            Objection
   No.
                                               11/30/2018 Snyder Report Exhibit 10, Average Monthly Capacity of    Objection ‐ Hearsay, Improper Foundation
    822                             11/30/2018 Northeast Plants, Pool and Non‐Pool Plants,
                                               2005‐2017
                                               11/30/2018 Snyder Report Exhibit 11A, Entry and Exit of Northeast   Objection ‐ Hearsay, Improper Foundation
    823                             11/30/2018
                                               Plants, Pool and Non‐Pool Plants, 2006‐2016
                                               11/30/2018 Snyder Report Exhibit 11B, Year of Entry of Northeast    Objection ‐ Hearsay, Improper Foundation
    824                             11/30/2018
                                               Plants, Pool and Non‐Pool Plants, 2006‐2016
                                               11/30/2018 Snyder Report Exhibit 11C, Year of Exit of Northeast     Objection ‐ Hearsay, Improper Foundation
    825                             11/30/2018
                                               Plants, Pool and Non‐Pool Plants, 2006‐2016
                                               11/30/2018 Snyder Report Exhibit 12, Percent Change in Number of    Objection ‐ Hearsay, Improper Foundation
                                               Pool Distributing Plants across Federal Orders,
    826                             11/30/2018
                                               2005‐2017

                                               11/30/2018 Snyder Report Exhibit 13, Northeast Plant Locations      Objection ‐ Hearsay, Improper Foundation
    827                             11/30/2018 and Capacities, Pool and Non‐Pool Plants by
                                               Alleged Conspirator Status, 2017
                                               11/30/2018 Snyder Report Exhibit 14A, Number of Non‐ Conspirator    Objection ‐ Hearsay, Improper Foundation
    828                             11/30/2018 Plants within 50 Miles of Zip Code Location,
                                               2017
                                               11/30/2018 Snyder Report Exhibit 14B, Number of Non‐ Conspirator    Objection ‐ Hearsay, Improper Foundation
    829                             11/30/2018 Plants within 75 Miles of Zip Code Location,
                                               2017
    830                             11/30/2018 11/30/2018 Snyder Report Exhibit 15, Average Monthly Capacity of    Objection ‐ Hearsay, Improper Foundation
                                               Northeast Plants by Alleged Conspirator Status, Pool and Non‐Pool
                                               Plants, 2005‐2017
                                               11/30/2018 Snyder Report Exhibit 16A, Annual Production of Plain    Objection ‐ Hearsay, Improper Foundation
    831                             11/30/2018 and Flavored Yogurt by Region, 2005‐2017

                                               11/30/2018 Snyder Report Exhibit 16B, Annual Number of Plain and    Objection ‐ Hearsay, Improper Foundation
    832                             11/30/2018
                                               Flavored Yogurt Plants by Region, 2005‐2017
                                               11/30/2018 Snyder Report Exhibit 16C, Annual Pooled Class II Milk   Objection ‐ Hearsay, Improper Foundation
    833                             11/30/2018
                                               by Federal Milk Marketing Order, 2005‐2017
                                               11/30/2018 Snyder Report Exhibit 17, Annual Share of                Objection ‐ Hearsay, Improper Foundation
    834                             11/30/2018 Raw Milk Volume Shipped to Pool and Non‐Pool Plants by DMS,
                                               2007‐2017
    835                             11/30/2018 11/30/2018 Snyder Report Exhibit 18A, Average Delivered Price and   Objection ‐ Hearsay, Improper Foundation
                                               Federally Mandated Minimum Price Per Month, Farmers in Orders
                                               1, 32, and 33, January 2005‐December
                                               2017
                                               11/30/2018 Snyder Report Exhibit 18B, Average Delivered Price in    Objection ‐ Hearsay, Improper Foundation
    836                             11/30/2018
                                               Orders 1, 32, and 33, Month of July, 2005‐2017
    837                             11/30/2018 11/30/2018 Snyder Report Exhibit 20, Average Delivered Price in     Objection ‐ Hearsay, Improper Foundation
                                               Federal Milk Marketing Order 1, Relative to Selected Other Food
                                               Producer and Consumer Price
                                               Indexes, 2005‐2017




6/29/2020                                                                                                                                                     12 of 22
                        Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 14 of 23
                                     PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit   Beg Bates   End Bates      Date                               Title/Description                                Objection
   No.
                                                 11/30/2018 Snyder Report Exhibit 21, Total Annual Pooled               Objection ‐ Hearsay, Improper Foundation
                                                 Milk for All Classes by Federal Milk Marketing Order, 2005‐ 2017
    838                             11/30/2018


    839                             11/30/2018 11/30/2018 Snyder Report Exhibit 22, Total Annual Pooled Milk for Objection ‐ Hearsay, Improper Foundation
                                               All Classes in Federal Milk Marketing Order 1, Relative to Selected
                                               Other Food Manufacturing, 2005‐
                                               2017

    840                             11/30/2018 11/30/2018 Snyder Report Exhibit 23, Number of Farms                     Objection ‐ Hearsay, Improper Foundation
                                               that Left DFA, 2010‐2017
                                               11/30/2018 Snyder Report Exhibit 24A, Number of Non‐ Conspirator         Objection ‐ Hearsay, Improper Foundation
    841                             11/30/2018 Plants within 50 Miles of Plaintiff Location,
                                               2017
    842                             11/30/2018 11/30/2018 Snyder Report Exhibit 24A‐Alt, Number of Non‐                 Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               Conspirator Plants within 50 Miles of Plaintiff Location, 2017           exhibit
                                               (Adjusted to reflect 20 trial plaintiffs)
                                               11/30/2018 Snyder Report Exhibit 24B, Number of Non‐                     Objection ‐ Hearsay, Improper Foundation
    843                             11/30/2018 Conspirator Plants within 75 Miles of Plaintiff Location, 2017

    844                             11/30/2018 11/30/2018 Snyder Report Exhibit 24B‐Alt, Number of Non                  Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               Conspirator Plants within 75 Miles of Plaintiff Location, 2017           exhibit
                                               (Adjusted to reflect 20 trial plaintiffs)
                                               11/30/2018 Snyder Report Exhibit 25, Monthly Pounds of Milk              Objection ‐ Hearsay, Improper Foundation
    845                             11/30/2018 Dumped as a Percent of Total Pooled Milk by Order,
                                               January 2010‐December 2017
    846                             11/30/2018 11/30/2018 Sumner Report, Exhibit 1: Plaintiffs’ farms                   Objection ‐ Hearsay, Improper Foundation
                                               vary in size
                                               11/30/2018 Sumner Report, Exhibit 1‐Alt: Plaintiffs’ farms vary in       Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
    847                             11/30/2018
                                               size (Adjusted to reflect 20 trial plaintiffs)                           exhibit
    848                             11/30/2018 11/30/2018 Sumner Report, Exhibit 2: Description of                      Objection ‐ Hearsay, Improper Foundation
                                               Plaintiffs
                                               11/30/2018 Sumner Report, Exhibit 2‐Alt: Description of Plaintiffs       Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
    849                             11/30/2018
                                               (Adjusted to reflect 20 trial plaintiffs)                                exhibit
    850                             11/30/2018 11/30/2018 Sumner Report, Exhibit 3: Availability of                     Objection ‐ Hearsay, Improper Foundation
                                               information about Plaintiffs in Prof. Elhauge’s data
    851                             11/30/2018 11/30/2018 Sumner Report, Exhibit 3‐Alt: Availability of information     Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               about Plaintiffs in Prof. Elhauge’s data (Adjusted to reflect 20 trial   exhibit
                                               plaintiffs)
                                               11/30/2018 Sumner Report, Exhibit 4: Average gross prices                Objection ‐ Hearsay, Improper Foundation
    852                             11/30/2018 fluctuated in Order 1 during the alleged damages
                                               period
                                               11/30/2018 Sumner Report, Exhibit 5: Average farmer premiums             Objection ‐ Hearsay, Improper Foundation
    853                             11/30/2018 rose and then fell in Order 1 during the alleged
                                               damages period
    854                             11/30/2018 11/30/2018 Sumner Report, Exhibit 6: Average gross                       Objection ‐ Hearsay, Improper Foundation
                                               prices paid to Plaintiffs




6/29/2020                                                                                                                                                                                   13 of 22
                        Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 15 of 23
                                     PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit   Beg Bates   End Bates      Date                               Title/Description                             Objection
   No.
                                               11/30/2018 Sumner Report, Exhibit 6‐Alt: Average gross prices paid Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
    855                             11/30/2018 to Plaintiffs (Adjusted to reflect 20 trial                        exhibit
                                               plaintiffs)
                                               11/30/2018 Sumner Report, Exhibit 7: Average farmer premiums       Objection ‐ Hearsay, Improper Foundation
                                               paid to Plaintiffs using Prof. Elhauge’s definition
    856                             11/30/2018
                                               of farmer premium

    857                             11/30/2018 11/30/2018 Sumner Report, Exhibit 7‐Alt: Average farmer              Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               premiums paid to Plaintiffs using Prof. Elhauge’s definition of      exhibit
                                               farmer premium (Adjusted to reflect 20 trial plaintiffs)

                                               11/30/2018 Sumner Report, Exhibit 8: Average farmer premiums         Objection ‐ Hearsay, Improper Foundation
    858                             11/30/2018 paid to Plaintiffs, without removing hauling fees

    859                             11/30/2018 11/30/2018 Sumner Report, Exhibit 8‐Alt: Average farmer              Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               premiums paid to Plaintiffs, without removing hauling fees           exhibit
                                               (Adjusted to reflect 20 trial plaintiffs)
    860                             11/30/2018 11/30/2018 Sumner Report, Exhibit 9: Utilization by class            Objection ‐ Hearsay, Improper Foundation
                                               and Federal Order
                                               11/30/2018 Sumner Report, Exhibit 10: Prof. Elhauge’s average        Objection ‐ Hearsay, Improper Foundation
    861                             11/30/2018
                                               hauling fees in Order 1, Order 32, and Order 33
                                               11/30/2018 Sumner Report, Exhibit 11: Prof. Elhauge’s                Objection ‐ Hearsay, Improper Foundation
    862                             11/30/2018 regression approach finds no consistent evidence of damages

                                               11/30/2018 Sumner Report, Exhibit 12: Elhauge’s                      Objection ‐ Hearsay, Improper Foundation
    863                             11/30/2018 estimated “damages” do not align with the challenged conduct

    864                             11/30/2018 11/30/2018 Sumner Report, Exhibit 13: Many Plaintiffs fare well      Objection ‐ Hearsay, Improper Foundation
                                               compared to the “competitive” yardstick– Prof. Elhauge’s
                                               specification, using both Orders 32 and 33 as
                                               yardsticks
                                               11/30/2018 Sumner Report, Exhibit 13‐Alt: Many Plaintiffs fare well Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               compared to the “competitive” yardstick– Prof. Elhauge’s              exhibit
    865                             11/30/2018 specification, using both Orders 32 and 33 as yardsticks (Adjusted to
                                               reflect 20 trial plaintiffs)

                                               11/30/2018 Sumner Report, Exhibit 14: Average mailbox                Objection ‐ Hearsay, Improper Foundation
    866                             11/30/2018 prices fluctuated in Order 1 during the alleged damages period

                                               11/30/2018 Sumner Report, Exhibit 15: Average mailbox prices paid Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
    867                             11/30/2018 to Plaintiffs (Adjusted to reflect 20 trial                       exhibit
                                               plaintiffs)
                                               11/30/2018 Sumner Report, Exhibit 16: Average gross               Objection ‐ Hearsay, Improper Foundation
    868                             11/30/2018 prices fluctuated in Order 1 during the alleged damages period

                                               11/30/2018 Sumner Report, Exhibit 17: Average mailbox prices         Objection ‐ hearsay, improper foundation
    869                             11/30/2018 fluctuated in Order 1 during the alleged damages
                                               period




6/29/2020                                                                                                                                                                               14 of 22
                        Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 16 of 23
                                     PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit   Beg Bates   End Bates      Date                                Title/Description                              Objection
   No.
                                               11/30/2018 Sumner Report, Exhibit 18: Average farmer                    Objection ‐ Hearsay, Improper Foundation
    870                             11/30/2018 premiums rose and then fell in Order 1 during the alleged damages
                                               period
    871                             11/30/2018 11/30/2018 Sumner Report, Exhibit 19: Average gross                     Objection ‐ Hearsay, Improper Foundation
                                               prices paid to Plaintiffs
                                               11/30/2018 Sumner Report, Exhibit 19‐Alt: Average gross prices          Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
    872                             11/30/2018 paid to Plaintiffs (Adjusted to reflect 20 trial                        exhibit
                                               plaintiffs)
                                               11/30/2018 Sumner Report, Exhibit 20: Average mailbox prices paid       Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
    873                             11/30/2018 to Plaintiffs (Adjusted to reflect 20 trial                             exhibit
                                               plaintiffs)
                                               11/30/2018 Sumner Report, Exhibit 21: Average farmer premiums           Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
    874                             11/30/2018 paid to Plaintiffs (Adjusted to reflect 20 trial                        exhibit
                                               plaintiffs)
                                               11/30/2018 Sumner Report, Exhibit 22: Average farmer premiums           Objection ‐ Hearsay, Improper Foundation
    875                             11/30/2018 paid to Plaintiffs, without removing hauling fees

    876                             11/30/2018 11/30/2018 Sumner Report, Exhibit 22‐Alt: Average farmer                Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               premiums paid to Plaintiffs, without removing hauling fees              exhibit
                                               (Adjusted to reflect 20 trial plaintiffs)
                                               11/30/2018 Sumner Report, Exhibit 23: Prof. Elhauge’s average           Objection ‐ Hearsay, Improper Foundation
    877                             11/30/2018
                                               hauling fees in Order 1 and Order 32
                                               11/30/2018 Sumner Report, Exhibit 24: Regression output of Prof.        Objection ‐ Hearsay, Improper Foundation
    878                             11/30/2018
                                               Elhauge’s model using different yardstick orders
    879                             11/30/2018 11/30/2018 Sumner Report, Exhibit 25: Regression output of Prof.        Objection ‐ Hearsay, Improper Foundation
                                               Elhauge’s model using different yardstick Orders, using a full set of
                                               class utilization variables
    880                             12/16/2019 12/16/2019 Snyder Report Second Supplemental Exhibit 19A,               Objection ‐ Hearsay, Improper Foundation
                                               Average Delivered Premium Per Month, Farmers in Orders 1, 32,
                                               and 33, January 2005‐December 2017
                                               12/16/2019 Snyder Report Second Supplemental Exhibit 19B,               Objection ‐ Hearsay, Improper Foundation
    881                             12/16/2019 Average Delivered Premium in Orders 1, 32, and 33,
                                               Month of July, 2005‐2017
                                               12/16/2019 Sumner Report, Exhibit 1: Even using Prof.                   Objection ‐ Hearsay, Improper Foundation
    882                             12/16/2019 Elhauge’s new zip code‐based proxies, there are no damages

                                               12/16/2019 Sumner Report, Exhibit 2: Even using Prof.                   Objection ‐ Hearsay, Improper Foundation
    883                             12/16/2019 Elhauge’s new order‐wide “robustness check” proxy, there are no
                                               damages
    884                             12/16/2019 12/16/2019 Sumner Report, Exhibit 3: Average farmer premiums            Objection ‐ Hearsay, Improper Foundation
                                               paid to Plaintiffs using Prof. Elhauge’s zip code‐ based proxies and
                                               new regression sample
                                               12/16/2019 Sumner Report, Exhibit 3‐Alt: Average farmer                 Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               premiums paid to Plaintiffs using Prof. Elhauge’s zip code‐ based       exhibit
    885                             12/16/2019
                                               proxies and new regression sample (Adjusted to reflect 20 trial
                                               plaintiffs)




6/29/2020                                                                                                                                                                                  15 of 22
                        Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 17 of 23
                                     PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit   Beg Bates   End Bates      Date                               Title/Description                              Objection
   No.
                                               12/16/2019 Sumner Report, Exhibit 4: Half of Prof.                  Objection ‐ Hearsay, Improper Foundation
    886                             12/16/2019 Elhauge’s increase in alleged damages is driven by a drastic change
                                               in sample
                                               12/16/2019 Sumner Report, Exhibit 5: Regression output of Prof.     Objection ‐ Hearsay, Improper Foundation
    887                             12/16/2019 Elhauge’s new zip code‐based proxies using
                                               different yardstick orders
    888                             12/16/2019 12/16/2019 Sumner Report, Exhibit 6: Regression output of Prof.     Objection ‐ Hearsay, Improper Foundation
                                               Elhauge’s new zip code‐based proxies using different yardstick
                                               orders, using a full set of class
                                               utilization variables
    889                             12/16/2019 12/16/2019 Sumner Report, Exhibit 7: Regression output of Prof.   Objection ‐ Hearsay, Improper Foundation
                                               Elhauge’s new order‐wide “robustness check” proxy using different
                                               yardstick orders
    890                             12/16/2019 12/16/2019 Sumner Report, Exhibit 8: Regression output of Prof.   Objection ‐ Hearsay, Improper Foundation
                                               Elhauge’s new order‐wide “robustness check” proxy using different
                                               yardstick orders, using a full set of
                                               class utilization variables
                                               12/16/2019 Sumner Report, Exhibit 9: Average farmer                  Objection ‐ Hearsay, Improper Foundation
    891                             12/16/2019 premiums paid to Plaintiffs using Prof. Elhauge’s “robustness check”
                                               proxy
    892                             12/16/2019 12/16/2019 Sumner Report, Exhibit 9‐Alt: Average farmer premiums Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               paid to Plaintiffs using Prof. Elhauge’s “robustness check” proxy    exhibit
                                               (Adjusted to reflect 20 trial
                                               plaintiffs)
    893                             2/28/2020    2/28/2020 Sumner Rebuttal Declaration, Exhibit 1: Prior to creating Objection ‐ Hearsay, Improper Foundation
                                                 the location adjustment proxy, it is obvious that many observations
                                                 are missing a zip code
    894                             2/28/2020    2/28/2020 Sumner Rebuttal Declaration, Exhibit 2: Prior to creating Objection ‐ Hearsay, Improper Foundation
                                                 the location adjustment proxy, it is obvious that many observations
                                                 with missing delivery data are also
                                                 missing a zip code

                                                 2/28/2020 Sumner Rebuttal Declaration, Exhibit 3: After creating    Objection ‐ Hearsay, Improper Foundation
                                                 the location adjustment proxy, it is obvious that many observations
    895                             2/28/2020
                                                 for which a location adjustment proxy was created are also missing
                                                 a zip code
                                                 Agriculture Marketing Service, U.S. Dep't of Agriculture, PART 1005 ‐‐ Objection ‐ Hearsay, Improper Foundation
                                                 MILK IN THE APPALACHIAN MARKETING AREA (May 1, 2019),
    896                             5/01/2019
                                                 http://www.malouisville.com/linkeddocs/5ordlang.pdf

                                                 Agriculture Marketing Service, U.S. Dep't of Agriculture, PART 1033 ‐‐ Objection ‐ Hearsay, Improper Foundation
                                                 MILK IN THE MIDEAST MARKETING AREA (May 01/2019),
    897                             5/01/2019    http://www.fmmaclev.com/Order%20Language/Federal%
                                                 20Order%2033%20‐%20October%201,%202012.pdf

                                                 Agriculture Marketing Service, U.S. Dep't of Agriculture, Producer   Objection ‐ Hearsay, Improper Foundation
    898                             7/20/2018    Milk by State of Origin Report, PMSO‐2017 (July
                                                 20, 2018)




6/29/2020                                                                                                                                                                           16 of 22
                              Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 18 of 23
                                               PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit     Beg Bates        End Bates         Date                              Title/Description                               Objection
   No.
                                                           Allison Collins, Clark Dairy Farms Reopens Creamery in Delhi , The Objection ‐ Hearsay, Improper Foundation
                                                           Daily Star (May 1, 2020),
                                                           https://www.thedailystar.com/news/business_news/clark‐ dairy‐
    899                                       5/01/2020    farms‐reopens‐creamery‐in‐delhi/article_e550812f‐ f7d4‐56ac‐8384‐
                                                           cd6cf298eb71.html


                                                           Charlene M. Shupp Espenshade, Pa. Milk Marketing Board Ensures       Objection ‐ Hearsay, Improper Foundation
                                                           Fairness in Pricing , Lancaster Farming (June 21, 2014),
                                                           https://www.lancasterfarming.com/farming/dairy/pa‐milk‐
    900                                       6/21/2014    marketing‐board‐ensures‐fairness‐in‐ pricing/article_2033a8a6‐
                                                           b681‐5423‐a447‐
                                                           0ed52b354b0e.html


    901                                        6/13/2018 Cortland Bulk Milk Producers Notice                                    Objection ‐ Plaintiffs have not seen this exhibit
    902                                       08/00/2011 Dairy 100 2010, Dairy Foods (Aug. 2011)                                Objection ‐ Plaintiffs have not seen this exhibit
    903                                       08/00/2012 Dairy 100 2011, Dairy Foods (Aug. 2012)                                Objection ‐ Plaintiffs have not seen this exhibit
    904                                       08/00/2013 Dairy 100 2012, Dairy Foods (Aug. 2013)                                Objection ‐ Plaintiffs have not seen this exhibit
    905                                       08/00/2014 Dairy 100 2013, Dairy Foods (Aug. 2014)                                Objection ‐ Plaintiffs have not seen this exhibit
    906                                       00/00/2015 2014 Dairy 100, Dairy Foods (2015)                                     Objection ‐ Plaintiffs have not seen this exhibit
    907                                       00/00/2016 2015 Dairy 100, Dairy Foods (2016)                                     Objection ‐ Plaintiffs have not seen this exhibit
    908                                       00/00/2017 2016 Dairy 100, Dairy Foods (2017)                                     Objection ‐ Plaintiffs have not seen this exhibit
    909                                       00/00/2018 2017 Dairy 100, Dairy Foods (2018)                                     Objection ‐ Plaintiffs have not seen this exhibit
    910                                       00/00/2019 2018 Dairy 100, Dairy Foods (2019)                                     Objection ‐ Plaintiffs have not seen this exhibit
                                                         Dan Rubinfeld, Reference Guide on Multiple Regression, in              Objection ‐ Hearsay, Improper Foundation
    911                                       00/00/2011 Reference Manual on Scientific Evidence (3rd ed.)

                                                         David Z. Walker, Statistical Report 2000‐2001: Mideast                 Objection ‐ Plaintiffs have not seen this exhibit
    912                                       00/00/2001 Marketing Area Federal Order No. 33, U.S. Dep't of Agriculture

                                                         Email from B. Keating to S. Mathur & Other(s) re Dean Competitive Objection ‐ Hearsay, Improper Foundation
    913     DFA 03‐0255277   DFA 03‐0255285   7/12/2015
                                                         Concerns.pptx with attachment(s)
    914                                       3/26/2018 Dean Foods Co., 2018 Proxy Statement (Mar. 26, 2018)               Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                                                                                           exhibit
                                                         Deena Shanker & Lydia Mulvany, America is Drowning in Milk        Objection ‐ Plaintiffs have not seen this exhibit
                                                         Nobody Wants , Bloomberg (Oct. 17, 2018),
    915                                       10/17/2018
                                                         https://www.bloomberg.com/news/articles/2018‐10‐ 17/america‐is‐
                                                         drowning‐in‐milk‐nobody‐wants
                                                         Determination No. 1000.263, In re Mid‐America Dairymen, Inc. ,         Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
    916                                       7/30/1968
                                                         U.S. Dep't of Agriculture (July 30, 1968)                              exhibit
                                                         Determination No. 1000.263‐C, In re Dairy Farmers of America, Inc. ,   Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
    917                                        2/18/1998
                                                         U.S. Dep't of Agriculture (Feb. 18, 1998)                              exhibit
    918                                       06/00/2002 Don P. Blayney, The Changing Landscape of U.S. Milk Production ,       Objection ‐ Hearsay, Improper Foundation
                                                         Economic Research Service, U.S. Dep't of Agriculture, Statistical
                                                         Bulletin No. 978 (June 2002)
                                                         Ed Jesse & Bob Cropp, Basic Milk Pricing Concepts for Dairy Farmers    Objection ‐ Hearsay, Improper Foundation
    919                                       00/00/2008 , University of Wisconsin‐Madison
                                                         Cooperative Extension, Bulletin A3379 (2008)




6/29/2020                                                                                                                                                                                           17 of 22
                        Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 19 of 23
                                     PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit   Beg Bates   End Bates      Date                              Title/Description                               Objection
   No.
                                               Ed Jesse & Bob Cropp, Marketing & Policy Briefing Paper , Federal      Objection ‐ Hearsay, Improper Foundation
                                               Milk Marketing Order Pooling, Depooling, and Distant Pooling:
    920                             06/00/2004 Issues and Impacts , University of Wisconsin‐Madison Cooperative
                                               Extension, Paper No. 85
                                               (June 2004)
    921                             00/00/2017 Erik F. Rasmussen, 18 The Market Administrator's 2017 Annual           Objection ‐ Hearsay, Improper Foundation
                                               Statistical Bulletin, Northeast Milk Marketing Area Federal Order
                                               No. 1 , U.S. Dep't of Agriculture (2017)
    922                              2/27/2018 Erik Rasmussen, Federal Milk Order 1, U.S. Dep't of Agriculture,       Objection ‐ Hearsay, Improper Foundation
                                               Request to Allow Temporary Dumping of Surplus Milk – Approved
                                               3/1/2018 – 7/15/2018 (Feb. 27,
                                               2018)
    923                              Undated   FMOPlantMstr_11.xls, U.S. Dep't of Agriculture Milk                    Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               Marketing Order Statistic                                              exhibit
    924                              Undated   FMOPlantMstr_12.xls, U.S. Dep't of Agriculture Milk                    Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               Marketing Order Statistic                                              exhibit
    925                              Undated   FMOPlantMstr_13.xls, U.S. Dep't of Agriculture Milk                    Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               Marketing Order Statistic                                              exhibit
    926                              Undated   FMOPlantMstr_14.xlsx, U.S. Dep't of Agriculture Milk                   Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               Marketing Order Statistic                                              exhibit
    927                              Undated   FMOPlantMstr_15.xlsx, U.S. Dep't of Agriculture Milk                   Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               Marketing Order Statistic                                              exhibit
    928                              Undated   FMOPlantMstr_16.xlsx, U.S. Dep't of Agriculture Milk                   Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               Marketing Order Statistic                                              exhibit
    929                              Undated   FMOPlantMstr_17.xlsx, U.S. Dep't of Agriculture Milk                   Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               Marketing Order Statistic                                              exhibit
                                               Guido W. Imbens & Jeffrey M. Wooldridge, Recent                        Objection ‐ Hearsay, Improper Foundation
    930                             03/00/2009 Developments in Econometrics of Program Evaluation , 47(1) J.
                                               Econ. Lit. 5‐86 (Mar. 2009)
                                               James M. MacDonald, Agricultural Contracting,                          Objection ‐ Hearsay, Improper Foundation
    931                             00/00/2006 Competition, and Antitrust , 88(5) Am. J. of Agr. Econ. 1244‐ 50
                                               (2006)
    932                             03/00/2016 James M. MacDonald, et al., Changing Structure, Financial Risks, and   Objection ‐ Hearsay, Improper Foundation
                                               Government Policy for the U.S. Dairy Industry, USDA Economic
                                               Research Service, U.S. Dep't of
                                               Agriculture, Report No. 205 (Mar. 2016)
    933                             00/00/2016 Jeffrey M. Wooldridge, Introductory Econometrics (6th                  Objection ‐ Hearsay, Improper Foundation
                                               ed.)
                                               John H. Johnson & Gregory K. Leonard, Rigorous Analysis of Class       Objection ‐ Hearsay, Improper Foundation, Relevance, Legal Opinion
    934                             00/00/2011 Certification Comes of Age, 77(2) Antitrust L. J.
                                               569–86 (2011)
    935                             00/00/2009 Joshua D. Angrist & Jorn‐Steffen Pischke, Mostly Harmless              Objection ‐ Hearsay, Improper Foundation
                                               Econometrics (2009)




6/29/2020                                                                                                                                                                                  18 of 22
                        Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 20 of 23
                                     PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit   Beg Bates   End Bates      Date                              Title/Description                           Objection
   No.
                                                 Ken Bailey, Dairy Risk‐Management Education: Understanding Your Objection ‐ Hearsay, Improper Foundation
                                                 Milk Check , Pennsylvania State University (Sept. 27, 2017),
    936                             9/27/2017    https://extension.psu.edu/dairy‐risk‐management‐
                                                 education‐understanding‐ your‐milk‐check


                                                 Leah Farr, Farm Families Learn to Cope with                     Objection ‐ Hearsay, Improper Foundation
                                                 Changing Realities , Sentinel Newspaper (Mar. 1, 2006),
                                                 https://cumberlink.com/news/local/farm‐ families‐learn‐to‐
    937                             3/01/2006
                                                 cope‐with‐changing‐ realities/article_9380e712‐15c3‐5a5c‐
                                                 8fec‐ 23db140c580f.html

    938                             00/00/0000 Letter from Cortland Bulk Milk Producers Coop., Inc. Board        Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                               of Directors to Member                                            exhibit

    939                             05/00/2007 Mideast Marketing Area Map May 2007,                             Objection ‐ hearsay, improper foundation, relevance
                                               http://www.fmmaclev.com/plantmap/May%202007%20
                                               Map%20and%20Index.pdf (last visited June 11, 2020)
    940                             05/00/2017 Mideast Marketing Area Map May 2017,                             Objection ‐ hearsay, improper foundation, relevance
                                               http://www.fmmaclev.com/plantmap/May%202017%20
                                               Map%20and%20Index.pdf (last visited June 11, 2020)
                                               Milk in the Northeast and Other Marketing Areas; Tentative Final Objection ‐ Hearsay, Improper Foundation
                                               Decision on Propose Amendments and Opportunity to File Written
                                               Exceptions to Tentative Marketing Agreements and Orders, 71 Fed.
                                               Reg. 67,469‐72 67,479, 67,483 (proposed Nov. 22, 2006) (to be
    941                             11/22/2006 codified at
                                               7 C.F.R. pts. 100‐01, 2005‐07, 1030, 1032‐33, 1124, 1126 &
                                               1131)


    942                              Undated     Non‐Pool Handler Location Map Index‐12_10.xlsx, Federal         Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Milk Marketing Order 1                                          exhibit
    943                              Undated     Non‐Pool Handler Location Map Index‐12_11.XLSX,                 Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Federal Milk Marketing Order 1                                  exhibit
    944                              Undated     Non‐Pool Handler Location Map Index‐12_12.XLSX,                 Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Federal Milk Marketing Order 1                                  exhibit
    945                              Undated     Non‐Pool Handler Location Map Index‐12_13.XLSX,                 Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Federal Milk Marketing Order 1                                  exhibit
    946                              Undated     Non‐Pool Handler Location Map Index‐12_14.XLSX,                 Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Federal Milk Marketing Order 1                                  exhibit
    947                              Undated     Non‐Pool Handler Location Map Index‐12_15.xlsx, Federal         Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Milk Marketing Order 1                                          exhibit
    948                              Undated     Non‐Pool Handler Location Map Index‐12_16.XLSX,                 Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Federal Milk Marketing Order 1                                  exhibit
                                                 Number of Observations in Professor Elhauge’s Main OLS          Objection ‐ Completeness, Improper Foundation
                                                 Regression Specification Sample by Cooperative
    949                             1/18/2019    Order 1 and Order 32, Professor Elhauge's First Supplemental
                                                 Report, Sitts v. DFA, No. 2:16‐cv‐00287‐cr (D. Vt.)




6/29/2020                                                                                                                                                                            19 of 22
                        Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 21 of 23
                                     PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit   Beg Bates   End Bates      Date                                Title/Description                             Objection
   No.
                                               Panel dataset on processing plants in the Northeast, 2005‐ 2017,     Objection ‐ Hearsay, Improper Foundation
                                               “processor_panel.dta” from the supporting materials of the Expert
    950                             11/30/2018
                                               Report of Edward A. Snyder, , Sitts v. DFA, No. 2:16‐cv‐00287‐cr (D.
                                               Vt. Nov. 30, 2018)
    951                             00/00/2003 Peter Kennedy, A Guide to Econometrics (5th ed. 2003)                  Objection ‐ Hearsay, Improper Foundation
                                               Plaintiffs' Consolidated Answers to Defendants' First Set of
    952                             11/29/2017 Interrogatories, Sitts v. DFA , No. 2:16‐cv‐00287‐cr (D. Vt.)

                                               Plaintiffs' Consolidated Responses to Defendants'
    953                             10/15/2018 Requests for Admission, Sitts v. DFA , No. 2:16‐cv‐00287‐cr (D. Vt.)

                                               Plaintiffs Supplemental Responses to Defendants'
    954                             12/28/2018 Requests for Admission, Sitts v. DFA , No. 2:16‐cv‐00287‐cr (D. Vt.)

    955                              Undated     Pool Handler Location Map Index‐12_10.XLS, Federal Milk              Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Marketing Order 1                                                    exhibit
    956                              Undated     Pool Handler Location Map Index‐12_11.XLS, Federal Milk              Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Marketing Order 1                                                    exhibit
    957                              Undated     Pool Handler Location Map Index‐12_12.XLS, Federal Milk              Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Marketing Order 1                                                    exhibit
    958                              Undated     Pool Handler Location Map Index‐12_13.XLS, Federal Milk              Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Marketing Order 1                                                    exhibit
    959                              Undated     Pool Handler Location Map Index‐12_14.XLS, Federal Milk              Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Marketing Order 1                                                    exhibit
    960                              Undated     Pool Handler Location Map Index‐12_15.XLS, Federal Milk              Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Marketing Order 1                                                    exhibit
    961                              Undated     Pool Handler Location Map Index‐12_16.XLS, Federal Milk              Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                 Marketing Order 1                                                    exhibit
    962                             5/07/2018    Proposal ‐ Cortland Bulk ‐ DFA ‐ Milk Marketing                      Objection ‐ Hearsay, Improper Foundation, Plaintiffs have not seen this
                                                                                                                      exhibit
                                               Robert S. Pindyck & Daniel L. Rubinfeld, Microeconomics 255‐56,        Objection ‐ Hearsay, Improper Foundation
    963                             00/00/2013
                                               259‐61 384, 387 (8th ed. 2013)
    964                             00/00/2015 S. Charles Maurice & Christopher Thomas, Managerial                   Objection ‐ Hearsay, Improper Foundation
                                               Economics (12th ed. 2016)
    965                              1/16/2018 Second [Third] Supplement to Plaintiff's Consolidated Answers to
                                               Defendants' First Set of Interrogatories with verifications, Sitts v.
                                               DFA , No. 2:16‐cv‐00287‐cr (D. Vt.)
                                               Second Supplement to Plaintiff's Consolidated Answers to
    966                             12/22/2017 Defendants' First Set of Interrogatories, Sitts v. DFA , No.
                                               2:16‐cv‐00287‐cr (D. Vt.)
    967                              2/21/2018 Second [Fourth] Supplement to Plaintiff's Consolidated Answers to
                                               Defendants' First Set of Interrogatories, Sitts v. DFA , No. 2:16‐cv‐
                                               00287‐cr (D. Vt.)
    968                              4/03/2018 Second [Fifth] Supplement to Plaintiffs’ Consolidated Answers to
                                               Defendants’ First Set of Interrogatories, Sitts v. DFA, No. 2:16‐cv‐
                                               00287‐cr (D. Vt.)




6/29/2020                                                                                                                                                                                 20 of 22
                        Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 22 of 23
                                     PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit   Beg Bates   End Bates      Date                                 Title/Description                             Objection
   No.
                                               Supplement to Plaintiffs' Consolidated Answers to
    969                             12/06/2017 Defendants' First Set of Interrogatories, Sitts v. DFA , No. 2:16‐cv‐
                                               00287‐cr (D. Vt.)
                                               T. J. Dalton, et al., Fluid Milk Processing Costs: Current State and    Objection ‐ Hearsay, Improper Foundation
    970                             04/00/2002 Comparisons , 85(4) J. of Dairy Sci. 984‐991 (Apr.
                                               2002)
                                               Timothy F. Bresnahan & Peter C. Reiss, Entry and Competition in         Objection ‐ Hearsay, Improper Foundation
    971                             10/00/1991 Concentrated Markets , 99(5) J. of Pol.
                                               Econ. 977‐1009 (Oct. 1991)
    972                              6/16/2020 U.S. Census Bureau, County_FIPS.txt,                                    Objection ‐ Hearsay, Improper Foundation
                                               https://www2.census.gov/geo/docs/reference/codes/files
                                               /national_county.txt (last visited June 16, 2020)
                                                  U.S. Dep't of Agriculture, Agricultural Marketing Service, Dairy Objection ‐ Hearsay, Improper Foundation
                                                  Programs, Northeast Marketing Area‐ Federal Milk Marketing
    973                             6/12/2011
                                                  Order 1 , http://www.fmmone.com (last visited June 12,
                                                  2011)
                                               U.S. Dep't of Agriculture, Cooperatives in the Dairy               Objection ‐ Hearsay, Improper Foundation
    974                             09/00/2005 Industry, Cooperative Information Report 1 Section 16 (Sept. 2005)

                                                  U.S. Dep't Agriculture, List of Cooperative Milk Marketing           Objection ‐ Hearsay, Improper Foundation
                                                  Associations Holding Determinations of Qualification Under the
                                                  Agricultural Marketing Agreement Act of 1937 (as amended as of
    975                             5/27/2020     May 27, 2020) ,
                                                  https://www.ams.usda.gov/sites/default/files/media/Qual
                                                  ifiedCooperativeMilkMarketingAssociations.pdf
                                                  U.S. Dep't of Agriculture, Northeast Milk Marketing Area, Federal  Objection ‐ Hearsay, Improper Foundation
                                                  Milk Marketing Order 1, Northeast States Class I Differentials, by
    976                             6/16/2020     County, http://www.fmmone.com/Maps/NEZoneDiffMap.pdf (last
                                                  visited June 16, 2020)


    977                             1/01/2011     U.S. Dep't of Agriculture, Northeast Marketing Area                  Objection ‐ Hearsay, Improper Foundation
                                                  Federal Order 1, 7 U.S.C. 601‐74, 7253 (Jan. 1, 2011)
                                                  U.S. Dep't of Agriculture, State_County_City.xlsx, Dairy Public      Objection ‐ Hearsay, Improper Foundation
                                                  Database (zip), https://www.ams.usda.gov/resources
    978                             6/16/2020
                                                  /marketing‐order‐statistics (last visited June 16, 2020)

    979                             6/16/2020     U.S. Dep't of Housing & Urban Dev., USPS Zip Code Crosswalk,         Objection ‐ Hearsay, Improper Foundation
                                                  ZIP_COUNTY_032017.xlsx ,
                                                  https://www.huduser.gov/portal/datasets/usps_crosswal
                                                  k.html (last visited June 16, 2020)
                                               uszipsv1.4.csv, SimpleMaps, US Zip Codes Database                       Objection ‐ Hearsay, Improper Foundation
    980                             6/16/2020  https://simplemaps.com/data/us‐zips (last visited June 16,
                                               2020)
    981                             00/00/2005 W. Kip Viscusi et al., Economics of Regulation and Antitrust            Objection ‐ Hearsay, Improper Foundation
                                               (4th ed. 2005)




6/29/2020                                                                                                                                                         21 of 22
                        Case 2:16-cv-00287-cr Document 269-1 Filed 07/01/20 Page 23 of 23
                                    PLAINTIFFS' OBJECTIONS TO DEFENDANTS' TRIAL EXHIBITS



  Exhibit   Beg Bates   End Bates     Date                                Title/Description                                  Objection
   No.
                                                Welcome to Lamport Hemp and CBD Farm , Lamport                            Objection ‐ Hearsay, Improper Foundation
    982                             6/16/2020   Hemp Farm, https://lamporthempfarm.com/ (last visited June 16,
                                                2020)
    983                             Undated     1006 Summaries                                                            Objection ‐ hearsay, improper foundation, Plaintiffs have not seen this
                                                                                                                          exhibit
                                                Additional expert exhibits, as needed, pursuant to the Court’s            Plaintiffs reserve the right to object to these additional exhibits
                                                resolution of DFA’s Motion to Strike Untimely Expert Opinion (D. Vt.
                                                Jan. 17, 2020), ECF No. 149, and DFA’s Motion to Exclude Various
    984                             Undated     Opinions of Plaintiffs’ Merits Expert Einer R. Elhauge (D. Vt. Jan. 10,
                                                2020), ECF
                                                No. 146.
    985                             Undated     Demonstratives                                                            Plaintiffs reserve the right to object to these additional exhibits

    986                             Undated     Physical Exhibits                                                         Plaintiffs reserve the right to object to these additional exhibits




6/29/2020                                                                                                                                                                                       22 of 22
